Citation Nr: 1302925	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-11 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for cervical spine degenerative spondylosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for cervical spine degenerative spondylosis.

This matter was previously remanded by the Board in March 2011 and May 2012 for additional development.  Specifically, the Board requested a medical opinion to address the issue of any pre-existing cervical spine disability, and also to address whether any present cervical spine disability was related to his military service, with consideration of all pertinent evidence.  Unfortunately, for reasons discussed in more details below, the medical opinions of record are still inadequate to make a decision in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability of the cervical spine.  He submitted a statement in August 2008 that he first sought treatment for neck pain in May 1995 at BAS Courthouse Bay, Camp Lejeune, NC, and again in June 1995, and in September 1995 at Quantico, VA.  He indicated that after he was discharged from service in August 1996 he went to see a chiropractor in February 1998 and had his neck "reset," and continued seeing the chiropractor until the spring of 2007, at which time he saw a neurologist and was diagnosed with herniated discs at C4-5, C5-6, and C6-7.  He recalled that during service his neck would "lock and pop (whiplash)" quite often.  On his October 2008 notice of disagreement, the Veteran acknowledged that he had pre-service automobile accidents but that he had no residual problems from the pre-service auto accidents and that his neck was in good condition when he entered the military.  He asserts that it was not until the hand-to-hand combat training and rigors of heavy equipment operations in the Marine Corps that his cervical spine problem started.

In addressing this claim, initially, the issue of a potential pre-existing disability is raised, as it has been noted that the Veteran was involved in motor vehicle accidents prior to service.  Specifically, the July 1994 enlistment record noted that the Veteran had a history of fairly significant head injuries with loss of consciousness; he was reportedly struck by a car at ages 8 and 13, resulting in a right femur fracture and cerebral concussion with loss of consciousness.  However, clinical evaluation of the spine, which would include the cervical spine, was normal in July 1994.  Therefore, he is presumed to have been in sound condition at enlistment.  

There also is no clear and unmistakable evidence of a pre-existing cervical spine disability to rebut the presumption of soundness at entry into service.  In the records concerning the car accidents, although being hit by a car would obviously be traumatic, there is no specific mention of injury to the neck on either occasion.  A July 1989 hospital record notes that cervical x-rays that were done were apparently negative.  The assessment included a normal cervical spine.  At entry into service, a July 1994 neurological evaluation notes the Veteran stated that he liked to play football and had been boxing fairly successfully.  The examining physician noted that the Veteran had no residuals.  A March 2007 VA treatment record noted the Veteran's previous auto accidents and that the Veteran could have hurt his neck at that time; but this does not in any way show clear and unmistakable evidence of a pre-existing cervical spine disability.  A May 2012 VA examiner also found that there was no clear and unmistakable evidence that the Veteran had degenerative spondylosis or another cervical spine disability prior to service.  The examiner noted that there were reports of fairly significant head injuries with loss of consciousness before his period of service at ages 8 and 14, but that a neurological examination in July 1994 was normal.  He also had a normal entry examination.  Therefore, the examiner determined that there was no pre-service cervical neck condition.  As the Veteran is considered sound at entry into service, the relevant issue is whether the Veteran has a cervical spine disability that was incurred in service.  See 38 C.F.R. § 3.304(b).

The service treatment records show that in May 1995, the Veteran complained of multiple joint pains, including in the neck.  He stated that the pain had been present for four to five months and increased in the winter.  He denied swelling, body rashes, chills, or fevers.  Objective evaluation of the neck showed full range of motion, with no pain or edema.  The assessment was rule/out arthritis/arthralgia.  The Veteran was seen again in June 1995 on two occasions complaining of painful joints including in the neck.  On objective evaluation there was full range of motion and no edema or palpable popping or cracking.  A July 1995 consult notes that there was no evidence of inflammatory arthritis.  It was noted that an orthopedic consult should be considered if the Veteran was unable to perform his duties but that the limited light duty he had been granted provided the motivation for his continued complaints.  Full duty status was recommended.  There are no further mentions of cervical spine pain.  A July 1995 treatment record notes the Veteran was still complaining of popping/cracking joints but now his back hurt the worse.  The assessment was multiple joint pains.  A September 1995 treatment record also notes complaints of multiple joint pains, but addressed complaints concerning the knees, hips, and back.  The Veteran was later found unfit for duty due to a thoracolumbar spine disability in June 1996.  

Soon after discharge from service, a January 1997 VA examination report notes that the Veteran described some clicking and popping in the cervical spine region.  He indicated that he had a nervous habit of repetitively, actively rotating and twisting up, rotating and extending the neck with both hands to "pop the vertebra in the back of my neck."  On rare occasion, this had resulted in some electric-like sensation, but this did not specifically radiate to the upper extremities or across the back.  Physical examination demonstrated normal range of motion in the neck.  However, x-ray examination of the cervical spine showed straightening of the cervical lordosis.

The Veteran sought private chiropractic treatment in 1998, which is consistent with his report, but the next treatment record addressing the cervical spine is not until November 2004, at which time the Veteran indicated that his neck had been pretty sore for a while.  An April 2005 VA treatment record notes functional range of motion in the neck.  An October 2006 private treatment record indicates that the Veteran had a sore neck.  In March 2007, the Veteran underwent VA treatment with a primary complaint of back pain.  It was noted he had been treated by his private chiropractor for several years and had started to get tingling in his hands for the first time three weeks ago.  His chiropractor typically treated his neck in addition to his back.  He denied any neck pain now and did not recall having pain in his neck in recent years.  On physical examination cervical compression and distraction were negative.  Spurling signs were negative for referral pain to either upper extremity.  X-ray examination showed early changes of spondylosis at the C5-6 level; it was noted that the spondylosis had developed since the prior study of January 1997.  A May 2007 VA treatment record notes limited range of motion of the cervical spine.  The Veteran gave a history of neck pain since 1995.  In July 2007, a VA consult notes the Veteran reported having intermittent numbness with the upper extremities and also a sore neck.  It was noted that he worked with fine repetitive or small equipment with continuous repetitive hand motions.  The impression was chronic cervical pain secondary to cervical facet arthropathy.  A January 2008 VA primary care note also shows chronic intervertebral disc syndrome of the cervical spine.

The Veteran was afforded a VA examination in September 2008.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based on the available information, the examiner diagnosed the Veteran with degenerative spondylosis at C5-C6.  He further concluded that this condition was less likely than not related to service.  This was based on the Veteran's involvement in two motor vehicle accidents prior to service, a single symptom of neck pain in service, and the absence of any treatment for a neck condition until March 2007, 11 years after separation from service.

The Board remanded the claim in March 2011 in order to obtain a supplemental VA opinion, as the September 2008 opinion was inadequate.  Specifically, private treatment records dated as early as 2004 showed complaints of neck pain and soreness.  In addition, a general VA examination from January 1997, less than one year after the Veteran's discharge, noted a straightening of lordosis in the cervical spine.  The Board requested that these findings be addressed in the supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

An additional VA opinion was obtained in May 2011.  Unfortunately, this opinion also was not adequate.  The examiner noted the January 1997 VA examination, but stated that "the exam was completely normal."  There was no mention by the examiner of the straightening of lordosis mentioned in the 1997 examination report.  The examiner went on to again conclude that the Veteran's spondylosis was not caused or aggravated by service.

In light of the examiner's statements in the May 2011 supplemental opinion, the Board determined that further development was warranted and remanded the case again for another medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

In May 2012, after determining that there was no clear and unmistakable evidence of a pre-existing cervical spine disability, the VA examiner went on to find that it was less likely than not that the Veteran's current cervical spondylosis was due to any injury or condition during his period of service.  The examiner noted that the service treatment records showed that in July 1995 the Veteran had multiple joint pains since boot camp but that there were no objective findings.  His service treatment records did not show any evidence of treatment of neck injuries during his period of service.  The Veteran then had a January 1997 VA examination, which noted clicking and popping into the neck and that he had a nervous habit of repetitively rotating and twisting his neck.  Examination was normal and there was no diagnosis of the cervical spine given at that time.  Cervical spine films showed straightening of the cervical lordosis from muscle spasm, or positioning.  The vertebral bodies, disc spaces, and posterior elements were normal and there was no evidence of cervical spondylosis.  There was no cervical evaluation performed or cervical symptoms at all until July 2003, when he had neck, mid back, and low back soreness.  

The examiner determined that there were no complaints of neck pain or neck injury in his service treatment records.  The Veteran stated that he was seen for neck pain by a corpsman on several occasions and had neck pain since his period of service, but his medical records did not confirm this.  A cervical spine x-ray film in January 1997 was compared to a more recent cervical spine x-ray in March 2007.  The 1997 cervical spine films showed some loss of the normal cervical lordosis that could be due to muscle spasm or to positioning of the Veteran.  Signs of cervical lordosis implied muscle spasm, which could also be acute, and the x-ray did not show degenerative change or spondylosis.  Then in March 2007, cervical spine x-rays showed early changes of spondylosis at the C5-6 level; otherwise normal cervical spine series.  The spondylosis had developed since the prior study in January 1997; so it was noted that the changes occurred after the initial cervical spine films in 1997.  

Again, the examiner commented that there were no documented injuries to the Veteran's neck during his period of service.  Therefore, it was less likely as not that his cervical degenerative changes occurred due to his period of service.  There was no mention of a cervical spine condition on his initial examination in 1997 except for loss of cervical lordosis, and the report of examination was normal range of motion of his neck and no vertebral or paraspinal muscle tenderness.  A May 2004 VA treatment record did not indicate neck pain and the examination of the neck was symmetric and supple.  Private treatment records reviewed, primarily from a chiropractor, noted low back and neck pain since 2005, and the Veteran had been a patient there since 1998 with various muscle conditions.  

In addressing the adequacy of the May 2012 opinion, the Board notes that the fact that the examiner based the opinion, in part, on the premise that there were no complaints of neck pain in service, when, in fact, there were complaints of neck pain in service, significantly undermines the probative value of this opinion.  It does not appear that the May 2012 examiner was fully informed of the Veteran's medical history, as the record shows the Veteran complained of neck pain in service in May 1995 and again in June 1995.  Therefore, the Board cannot rely on this opinion to decide the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Barr v. Nicholson, 21 Vet. App. at 312; Stegall v. West, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner.  If available, the same examiner who provided the opinion in May 2012 should be asked to provide a supplementary opinion.  Upon review, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed degenerative spondylosis of the cervical spine is related to any incidents, symptoms, or treatment the Veteran experienced or manifested during service, or is in any other way causally related to his active service.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  The examiner should specifically comment on the Veteran's complaints of neck pain in May and June 1995, in addition to his reports noted in 2008 that his neck would "lock and pop (whiplash)" quite often in service.  The examiner also should specifically comment on the January 1997 VA general examination which documented straightening of the cervical lordosis on x-ray, and the Veteran's report on this examination that he would "pop the vertebra in the back of my neck."  If the examiner is unable to render an opinion as to the etiology, he should so state and indicate the reasons.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2  (2012.

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the claim based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 




							(CONTINUED ON NEXT PAGE)

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


